Case 6:20-cv-06084-ELW Document 16              Filed 04/12/21 Page 1 of 3 PageID #: 1150




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


  JOHN FULLEN                                                                      PLAINTIFF

  v.                                  CIVIL NO. 20-cv-6084

  ANDREW SAUL, Commissioner                                                        DEFENDANT
  Social Security Administration

                                  MEMORANDUM OPINION

         Plaintiff, John Fullen, brings this action under 42 U.S.C. § 405(g), seeking judicial

  review of a decision of the Commissioner of the Social Security Administration

  (Commissioner) denying his claim for a period of disability and disability insurance benefits

  (“DIB”) under Title II of the Social Security Act (hereinafter “the Act”), 42 U.S.C. §

  423(d)(1)(A). In this judicial review, the court must determine whether there is substantial

  evidence in the administrative record to support the Commissioner’s decision. See 42 U.S.C.

  § 405(g).

         Plaintiff protectively filed his application for DIB on October 13, 2017. (Tr. 69). In his

  application, Plaintiff alleged disability beginning on September 21, 2017, due to: degenerative

  disc disease, arthritis, a bulging disc, numbness in both legs, swelling of legs and toes, atrial

  fibrillation, muscular skeletal cramps, and Lyme disease. (Tr. 69, 223). An administrative

  hearing was held on August 13, 2019, at which Plaintiff appeared with counsel and testified.

  (Tr. 69, 119-41).

         On September 9, 2019, the ALJ issued an unfavorable decision. (Tr. 66). The ALJ

  found that during the relevant time period, Plaintiff had an impairment or combination of

  impairments that were severe: degenerative disc disease, peripheral neuropathy, osteoarthritis,


                                                 1
Case 6:20-cv-06084-ELW Document 16              Filed 04/12/21 Page 2 of 3 PageID #: 1151




  obstructive sleep apnea, atrial fibrillation, Lyme disease, and obesity. (Tr. 71). However, after

  reviewing all of the evidence presented, the ALJ determined that Plaintiff’s impairments did

  not meet or equal the severity of any impairment listed in the Listing of Impairments found in

  20 CFR Part 404, Subpart P, Appendix 1. (Tr. 72). The ALJ found that Plaintiff retained the

  residual functional capacity (RFC) to:

          [P]erform sedentary work as defined in 20 CFR 404.1567(a), except this individual
          can occasionally climb, stoop, crouch, kneel, crawl, and reach overhead, but is able
          to frequently handle and finger.
          (Tr. 73-76).

          With the help of a vocational expert, the ALJ found Plaintiff would be unable to

  perform his past relevant work, but would be able to perform the representative occupations

  of: telephone solicitor with 113,000 jobs in the nation; document preparer with 46,000 jobs in

  the nation; or surveillance system monitor with 6,600 jobs in the nation. (Tr. 76-78). The ALJ

  found Plaintiff was not disabled from September 21, 2017, through the date of his decision.

  (Tr. 78).

          Subsequently, Plaintiff filed this action. (Doc. 2). This case is before the undersigned

  pursuant to the consent of the parties. (Doc. 5). Both parties have filed appeal briefs, and the

  case is now ready for decision. (Docs. 14, 15).

          This Court’s role is to determine whether the Commissioner’s findings are supported

  by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F. 3d 576, 583 (8th

  Cir. 2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable

  mind would find it adequate to support the Commissioner’s decision. The ALJ’s decision must

  be affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314

  F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that

  supports the Commissioner’s decision, the Court may not reverse it simply because substantial

                                                 2
Case 6:20-cv-06084-ELW Document 16               Filed 04/12/21 Page 3 of 3 PageID #: 1152




  evidence exists in the record that would have supported a contrary outcome, or because the

  Court would have decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th

  Cir. 2001). In other words, if after reviewing the record, it is possible to draw two inconsistent

  positions from the evidence and one of those positions represents the findings of the ALJ, the

  decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

         Plaintiff brings the following points on appeal related to the ALJ’s RFC assessment: 1)

  whether the ALJ’s assessment of Plaintiff’s Lyme disease failed to account for the limitations

  associated with this disease; 2) whether the ALJ erred in his assessment of Plaintiff’s cervical

  disc disease; and 3) whether the ALJ failed to give proper consideration to Plaintiff’s chronic

  pain and other non-exertional limitations. (Doc. 14). Defendant argues the ALJ properly

  considered all of the evidence including treatment records and medical opinion evidence, and

  the decision was supported by substantial evidence. (Doc. 15).

         The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

  stated in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds

  Plaintiff’s arguments on appeal to be without merit and finds the record as a whole reflects

  substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby

  summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v.

  Astrue, 364 Fed. Appx. 307 (8th Cir. 2010)(district court summarily affirmed the ALJ).

         IT IS SO ORDERED this 12th day of April 2021.

                                                /s/Erin L. Wiedemann
                                                HON. ERIN L. WIEDEMANN
                                                UNITED STATES MAGISTRATE JUDGE




                                                  3
